Opinion issued April 15, 2010








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00423-CV
____________

BILL COX, Appellant

V.

RUBY COX, Appellee




On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2007-33822




MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss the appeal.  No opinion has
issued.  Accordingly, we grant the motion and dismiss the appeal.  Tex. R. App. P.
42.1(a)(2).
          We overrule all other pending motions in this appeal as moot.  We direct the
Clerk to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.